 



Exhibit 10.1
AMENDMENT TO EBANK FINANCIAL SERVICES, INC.
STOCK OPTION AGREEMENT WITH JAMES L. BOX
     This Amendment to the Stock Option Agreement (as defined herein), effective
as of August 29, 2005, is made by and between James L. Box and ebank Financial
Services, Inc. (the “Company”).
     WHEREAS, the Compensation Committee of the Company approved an amendment to
that certain ebank Financial Services, Inc. Stock Option Agreement dated
August 9, 2004 by and between James L. Box and the Company (the “Stock Option
Agreement”);
     WHEREAS, this Amendment sets forth the terms and conditions of the
amendment as approved by the Compensation Committee of the Company;
     NOW, THEREFORE, for and in consideration of the premises, the mutual
covenants contained herein and other good and valuable consideration, the
receipt, legal sufficiency and adequacy of which are hereby acknowledged, the
parties, each intending to be legally bound hereby, agree to amend the Stock
Option Agreement as follows:
     1. Section 8 of the Stock Option Agreement is amended by deleting such
section in its entirety and inserting in lieu thereof the following:
8. Termination of Employment. In the event of the termination of the Optionee’s
employment with the Company or any of its Subsidiaries for any reason other than
for “Cause” (as such term is defined below), the Optionee, his or her personal
representative, or persons to whom all or a portion of this Option is
transferred in accordance with Section 5 hereof, may exercise this Option at any
time within a period ending on August 9, 2014, the expiration date of this
Option.
In the event of the termination of the Optionee’s employment with the Company or
any of its Subsidiaries for Cause, this Option and all of the Options granted
hereunder shall terminate immediately and shall not thereafter be exercisable.
For the purpose of this Stock Option Agreement, the term “Cause” shall have the
same meaning as such term is defined in that certain Employment Agreement by and
between James L. Box and ebank, originally dated May 17, 2002, as amended.
     2. Except to the extent this Amendment modifies the Stock Option Agreement,
all of the provisions of the Stock Option Agreement shall remain active and in
full effect.
     IN WITNESS WHEREOF, the parties have caused their respective signatures to
be affixed to this Amendment, effective as of the date first above written.

            ebank Financial Services, Inc.
      /s/ Wayne W. Byers       Name:   Wayne W. Byers      Title:   CFO       
Optionee
      /s/ James L. Box       James L. Box           

 